DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 07/25/22. Claims 1 and 16 have been amended and claims 2-6 and 9-10 have been cancelled. Claims 1, 7-8 and 11-16 are examined herein.

Drawings
 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “161” has been used to designate both a fastener (in paragraph 0021) and an end (in paragraphs 0016-0018 and 0021). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action or amending of the specification to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
 	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01{0). Correction of the following is required: support needs to be provided for the limitation “wherein the cord lock is configured to restrict an amount of the cord within the channel, thereby decreasing the circumference of the hood aperture” as found in claims 8 and 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 is dependent upon a cancelled claim, therefore, it is unclear what structure is required of the claim. Further, claim 14 details a removably attached earplug while the independent claims detail an earplug permanently attached to the cord. It is unclear if the earplug is required to be permanently attached or removably attached.

Claim 15 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is required of the fitted end of the earplug, since claim 1 from which claim 15 depends requires the fitted end to be permanently attached to the cord, while claim 15 requires the fitted end to be removably attached to the cord. It is unclear what is required of the attachment of the fitted end of the earplug to the cord. Further, it is unclear if “a fitted end” is another fitted end than that presented in claim 1. The examiner is interpreting the fitted end to be referring to the same fitted end of claim 1 and not a second fitted end of the earplug. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al. (US 10,925,340) in view of Herring et al. (US 2018/0250168) and Francis et al. (US 10,240,773).
In regard to claim 1, Brandt et al. teaches a garment comprising: a garment configured to encircle a user's torso (see figure 1, 2A); wherein the garment includes a neck aperture along a top end configured to receive a head and neck therethrough and a pair of arm apertures disposed on opposing sides of the garment (see neck aperture in figure 1 and arm apertures in figure 1), wherein each arm aperture is configured to receive an arm therethrough (see figure 1); a sleeve permanently affixed to each arm aperture (see sleeves 122, 124 attached at openings 118, 120); a hood permanently affixed about the neck aperture (hood 126); and an opening disposed about a perimeter of the hood (unattached portion of hood at opening of yoke: column 5, lines 23-28; see figures 3 and 5).
However, Brandt et al. fails to teach the garment having integrated earplugs, a reflective material disposed along a portion of an exterior surface of the garment; a cord affixed to the garment, having a pair of opposing ends wherein an earplug is affixed to each end; a channel disposed about a perimeter of the hood, having a pair of openings disposed at opposing ends; wherein the channel is configured to receive the cord therethrough such that an earplug extends from each opening of the channel; each earplug consisting of a fitted end with a plurality of conical members opposite the fitted end; wherein each earplug is permanently affixed to an end of the cord.
Herring et al. teaches a device (100) that can be attached to a garment to integrate earplugs thereto (device: 100 with earplugs: 138 on each side); wherein the device comprises a cord (cord: 128 on each side) affixed to a head covering garment (paragraph 0021), the device having a pair of opposing ends wherein an earplug is affixed to each end (paragraph 0026), a channel disposed about a perimeter a head covering (paragraph 0021 and figure 8), having a pair of openings disposed at opposing ends (openings: 114 at each side); wherein the channel is configured to receive the cord therethrough such that an earplug extends from each opening of the channel (paragraph 0022); each earplug consisting of a fitted end with a plurality of conical members opposite the fitted end (conical members are ear engaging component: 138 and fitted end is the end connected to cord: 128; paragraph 0026 detailing the permanently connected embodiment); wherein each earplug is permanently affixed to an end of the cord (see paragraph 0026 detailing the permanently secured earplug embodiment).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the garment of Brandt et al. with the earplug attaching device of Herring et al., since the garment of Brandt et al. having an earplug device attached to the perimeter of the head covering (unattached back portion of hood), would provide a protective jacket device while also allowing the user earplugs that can be easily deployed as needed in loud environments (Hearing et al.: paragraph 0021). 
With respect to the garment having a reflective material disposed along a portion of an exterior surface. Francis et al. teaches an upper torso garment that has a reflective material (reflective material: 20) disposed along a portion of the exterior surface thereof (see figures 2 and 3).
 It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the jacket of Brandt et al. with the reflective material as taught by Francis et al., since the jacket of Brandt et al. provided with reflective material would provide a garment that can be used in dark and low light situations providing increased visualization due to the reflective material.
 	
 	In regard to claim 7, the combined references teach wherein the cord is dimensioned such that the earplugs attached thereto can extend to the ears of the user (Herring et al: paragraph 0024; recoil assembly allows for adjustment to accommodate a user).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the garment of Brandt et al. with the earplug attaching device of Herring et al., since the garment of Brandt et al. having an earplug device attached to the perimeter of the head covering (unattached back of hood), would provide a protective jacket device while also allowing the user earplugs that can be easily deployed as needed in loud environments (Hearing et al.: paragraph 0021). 

 	In regard to claim 11, the combined references teach the reflective material is disposed parallel to a bottom edge of the garment and positioned annularly about the torso (Francis et al.: see figures 2 and 3, reflective material 20).  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the jacket of Brandt et al. with the garment having reflective material as taught by Francis et al., since the jacket of Brandt et al. provided with reflective material annularly, parallel to the bottom edge of the jacket would provide a jacket that has reflective means so that a user is visible at night and in low light conditions even when viewed from the side, providing greater safety due to greater visibility.

 	In regard to claim 12, the combined references teach wherein the reflective material is additionally disposed parallel to each arm aperture, such that the reflective material is positioned across each shoulder of the user and adjoining the reflective material disposed around the torso (Francis et al. teaches reflective material disposed parallel to the arm aperture and adjoining the reflective material disposed around the torso: see figures 2 and 3, identifier 20).  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the jacket of Brandt et al. with the garment having reflective material as taught by Francis et al., since the jacket of Brandt et al. provided with reflective across the shoulder and around the torso of the jacket would provide a jacket that has reflective means so that a user is visible at night and in low light conditions even when viewed from the back and sides, providing greater safety due to greater visibility.

 	In regard to claim 14, the combined references teach wherein the earplugs are removably connected to the cord via frictional securement of a fastener disposed on a fitted end of each earplug with the cord (Herring: paragraph 0026, connector element attaches cord end with earplug).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the garment of Brandt et al. with the earplug attaching device of Herring et al., since the garment of Brandt et al. having an earplug device attached to the perimeter of the head covering (unattached back of hood), would provide a protective jacket device while also allowing the user earplugs that can be easily deployed as needed in loud environments (Hearing et al.: paragraph 0021). 

 	In regard to claim 15, the combined references teach wherein each earplug comprises a fitted end opposite the plurality of conical members, wherein the fitted end is configured to removably secure into an aperture of a fastener (Herring et al. teaches ear engaging components/conical members: 134 and a fitted end connector element/fastener: 134; paragraph 0026).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the garment of Brandt et al. with the earplug attaching device of Herring et al., since the garment of Brandt et al. having an earplug device attached to the perimeter of the head covering (unattached back of hood), would provide a protective jacket device while also allowing the user earplugs that can be easily deployed as needed in loud environments (Hearing et al.: paragraph 0021). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring et al., O’Connor et al. (US 2019/0261718), and Francis et al. as applied to claim 1 above, and further in view of Brauner et al. (US 2018/0250168).
 	Brandt et al., Herring et al., and Francis et al. fail to teach the cord of the earplugs being elastic.
 	In regard to claim 13, Brauner et al. teaches that earplug cords can be made out of non-elastic and elastic material (see paragraph 0072).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the earplug garment attachment of Brandt et al. and Herring et al., and Francis et al. with the cord being an elastic material as taught by Brauner et al., since the earplug cord of Brandt et al. and Herring et al. being an elastic material would provide an earplug cord that has some stretch and give providing a cord that is less likely to snap when pulled.

Allowable Subject Matter
Claim 16 is allowable over prior art, but has specification and drawings objections as detailed above in the office action. Further, Claim 8 is allowable over prior art, but objected to as being dependent upon a rejected independent claim.

Response to Arguments
	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Parrish (US 2009/0199322) is of particular relevance to the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732